Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.    Claim(s) 12, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being taught by Masaki et aI (US 5,534,764).
With respect to claim 12, Masaki teaches a method for estimating a torque ripple TTR of an electric motor connected to a load, the method comprising:
determining an ideal rotational speed ωidael of the electric motor (column 5, line 59 - column 6, line 14; ωVM ) from an actuating torque Tset_uuT for (τR ) the electric motor (2),
an output torque Tshaft measured at the load (column 7, line 50 - column 8, line 17; τLM ), and a moment of mass inertia J of (column 5, line 59 - column 6, line 14) the electric motor in a controlled system of a control circuit; and
adjusting the ideal rotational speed ωideal by a controller of (column 6, lines 15-39; 16 torque compensating circuit) the control circuit on a basis of a real rotational speed ωUUT measured (from 12, ωM ) at the electric motor to thereby generate a current torque ripple TTR as a manipulated variable (column 5, line 44 - column 6, line 14; τV ) of the controller.

With respect to claim 15 and 20, Masaki teaches wherein the load is a controllable load (column
2,    line 21-25).
With respect to claim 16 and 21, Masaki teaches which comprises carrying out the method during an operation of a vehicle driven (column 3, lines 28-29) by the electric motor.
With respect to claim 18, Masaki teaches a device for estimating the torque ripple TTR of an electric motor connected to a load, the device comprising:
 	a sensor for measuring a real rotational speed ωUUT (from 12, ωM )the electric motor; 
a sensor for measuring an output torque Tshaft of (column 7, line 50 - column 8, line 17; τLM ) the
load;
wherein a control circuit with: a controlled system configured to determine an ideal rotational speed ωideal the electric motor (column 5, line 59 - column 6, line 14; ωVM ) from an actuating torque Tset_UUT of (τR ) the electric motor, the output torque Tshaft , and
a moment of mass inertia J of (column 5, line 59 - column 6, line 14) the electric motor; and 
a controller configured to adjust (column 6, lines 15-39; 16 torque compensating circuit) the ideal rotational speed ωideal on a basis of the real rotational speed ωUUT in such a way that the torque ripple TTR is generated as a manipulated variable (column 5, line 44 - column 6, line 14; τV ) of the controller.
With respect to claim 19, Masaki teaches wherein the device is a part of a test bench (column 5, lines 54-58). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et aI (US 5,534,764) in view of Tadano (PGPUB 2012/0306411).
With respect to Claim 13 and 22, Masaki does not explicitly teach which comprises estimating the torque ripple of a permanent magnet synchronous machine.
Tadano teaches which comprises estimating the torque ripple (paragraph 0034) of a permanent magnet synchronous machine (paragraph 002). It would have been obvious to substitution the known PM motor of Tadano for motor of Masaki that would have yielded predictable results to one of ordinary skill in the art at the time of the invention
With respect to Claim 17, Masaki does not explicitly teach further comprises compensating for the torque ripple.
Tadano teaches further comprises compensating for the torque ripple (paragraph 0034). It would have been obvious to compensate for ripple like Tadano to take away from adverse effects as recognized by one of ordinary skill in the art at the time of the invention.




Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
With respect to applicant first argument, (page 6), is that Masaki does not teach generating a torque ripple as a manipulated variable of the controller.  Examiner pointed to (column 5, line 44 - column 6, line 14; τV ), as his interpretation of Prior Art to the claimed language.  
Then applicant goes on to speak about Masaki vehicle control system being a model and a model speed difference.  Measured speed is a part of speed difference.  Applicant then goes on to talk about specification of Masaki (page 7). No details of the claim language is being point out to not be present or establish how it is different from the claim language.  Then (page 8/top of 9), the applicant continue to talk about Prior Art mention of mechanical vibration and vehicle.  The intent or purpose of Prior Art is indifference, the applicant is reading more detail into the claim language than is present.
Then applicant argues against claims 13, 17, and 22 the 103 rejection (bottom half of pg 9 and pg 10) of Masaki and Tadano.  The examiner state the deficiencies of Masaki and brings in the reference of Tadano and proper motivation to combine, but the applicant is arguing about ideal rotational speed that is present in claim 12 and 18. So argument aren’t about the 103 rejection of claims 13, 17, and 22, therefore the argument is void.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846